Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 1 of 32 PageID #: 339



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSEFINA MARICHAL,                                                     : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06756 (JBW) (SJB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
ATTENDING HOME CARE SERVICES, LLC,                                     :
DAVID INZLICHT, GWENDOLYN RODRIGUEZ,                                   :
DENISE RODRIGUEZ AND JOHN DOES #1-10,                                  :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                                 PARTIES’ JOINT MOTION
                              FOR APPROVAL OF SETTLEMENT

                                         EXHIBIT A
                   FULLY EXECUTED
       COLLECTIVE ACTION SETTLEMENT AGREEMENT
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 2 of 32 PageID #: 340


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSEFINA MARICHAL,                                                     : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06756 (JBW) (SJB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
ATTENDING HOME CARE SERVICES, LLC,                                     :
DAVID INZLICHT, GWENDOLYN RODRIGUEZ,                                   :
DENISE RODRIGUEZ AND JOHN DOES #1-10,                                  :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                        SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (the “Agreement”) is made and entered into by
and between Josefina Marichal (“Named Plaintiff”) on behalf of herself and opt-in plaintiffs
Rosalia Alcantara, Juan Ventura Morales, Jamal Hudaykuliyeva, Carlos Rodriguez, Grace
Twumasi, Ibrahim Badiaru, Debra Smith, Katiana Vernier, Ruth del Rosario Arias, Rebecca Shilet,
Roudline Severe, Victoria Manzueta, Christa Elizee, Salustriana Gomez Sanchez, Theresa
Agyeman Budu, Solange Perez Herrera, Josefina Pena Rodriguez, Natalie Clark, Charles Josette,
and Paulette McKain (hereinafter “Plaintiffs”), on the one hand, and Attending Home Care
Services, LLC d/b/a Attending Home Care (hereinafter referred to as “Attending” or the
“Company”), and David Inzlicht (together “Defendants”) on the other hand.

        WHEREAS, on or about November 17, 2017, Plaintiff Josefina Marichal commenced an
action against Attending Home Care Services, LLC d/b/a Attending Home Care, David Inzlicht,
Gwendolyn Rodriguez, Denise Rodriguez, and John Does #1-10 (corporate and individual
defendants hereinafter collectively referred to as, the “Defendants”), in the United States District
Court for the Eastern District of New York, Civil Action Case, in the action entitled Maricahl v.
Attending Home Care Services, LLC et al, under Civil Action No. 17 cv 06756 (the “Complaint”
or the “Action”), in which Josefina Marichal alleged numerous wage and hour claims under the
Fair Labor Standards Act (“FLSA”), the New York Labor Law and its supporting regulations/order
(“NYLL”), and the Wage Parity Act (“WPA”);

       WHEREAS, the Court so ordered the Parties’ stipulation conditionally certifying the First
Claim for Relief in the Complaint (paragraphs 82-91 thereof) pursuant to 29 U.S.C. § 216(b) of
the FLSA, with respect to a collective consisting of Current and former employees of Defendants
who worked as home health aides, who performed any work for Defendants from January 1, 2015
through and including October 13, 2015 who were paid by Attending overtime at a rate of less
than one and one half times their regular rate of pay;




                                                    1
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 3 of 32 PageID #: 341


        WHEREAS, Salustriana Gomez Sanchez, Theresa Agyeman Budu, Solange Perez
Herrera, Josefina Pena Rodriguez, Natalie Clark, and Charles Josette, filed their consent to join
(opt-in to) the Action on October 23, 2018;

       WHEREAS, Katiana Vernier, Ruth del Rosario Arias, Rebecca Shilet, Roudline Severe,
Victoria Manzueta, and Christa Elizee, filed their consent to join (opt-in to) the Action on
November 5, 2018,

       WHEREAS, Ibrahim Badiaru, Debra Smith, filed their consent to join (opt-in to) the
Action on November 9, 2018;

       WHEREAS, Grace Twumasi filed her consent to join (opt-in to) the Action on November
13, 2018;

         WHEREAS, Carlos Rodriguez and Jamal Hudaykuliyeva filed their consent to join (opt-
in to) the Action on November 19, 2018 and December 19, 2018, respectively;

         WHEREAS, Juan Ventura Morales and Rosalia Alcantara filed their consent to join (opt-
in to) the Action on January 4, 2019 and January 11, 2019, respectively;

       WHEREAS, Paulette McKain filed her consent to join (opt-in to) the Action on February
4, 2019;

        WHEREAS, although the Complaint was styled as a class and collective action, no
certification of a class or collective action was obtained as to any claims asserted in the Complaint;

        WHEREAS, Defendants deny all liability and all allegations of wrongdoing made by
Plaintiffs and the Court has not made any findings with respect to the merits of the claims asserted
in the Action or otherwise;

        WHEREAS, Defendants and the Plaintiffs (collectively referred to as the “Parties”) desire
to resolve all disagreements between them, including those asserted in the Action, in an amicable
manner without the expense and aggravation of further litigation and without admission of liability
or wrongdoing by anyone;

       NOW, THEREFORE, with the intent to be legally bound, and for good and valuable
consideration, the sufficiency and receipt of which the Parties acknowledge, the Parties agree as
follows:

       1.      The Parties acknowledge that the statements and “WHEREAS” clauses preceding
Paragraph 1 are true and correct, and are incorporated herein as material parts to this Agreement.

        2.       Consideration: In lieu of incurring further litigation costs associated with
defending the action commenced against them by Plaintiffs and in consideration for the Named
Plaintiff’s execution of this Agreement, which includes a release of her wage claims, Defendants
ATTENDING HOME CARE SERVICES, LLC and DAVID INZLICHT agrees to be jointly and
severally liable for the following payments which amount to no more than Eighty-One Thousand
and Eight Hundred and Twenty-Two Dollars and Ten Cents ($81,822.10) [equal to the sum of
$14,007.24 to the Collective for their overtime claims, $25,000.00 to the Named Plaintiff for her
individual claims, and $42,814.86 to class counsel for fees and expenses] as follows :


                                                  2
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 4 of 32 PageID #: 342


            a. Payment to Named Plaintiff JOSEFINA MARICHAL in the amount of Twenty-
               Five Thousand Dollars and One Hundred and Sixty-Two Dollars and Zero
               Cents ($25,162.00) in full and final satisfaction of any and all claims Named
               Plaintiff alleged in the Action, including her claims for unpaid overtime, and all
               claims she had, has, or could have alleged in the Action, of which One Hundred
               Sixty Two Dollars and Zero Cents ($162.00) specifically represents payment
               for any and all unpaid overtime under the FLSA and NYLL and its supporting
               regulations for the period January 1, 2015 through October 13, 2015, which
               payments shall be allocated as follows:

                    i. The Company shall issue a check made payable to Josefina Marichal in
                       the total amount of TWELVE THOUSAND FIVE HUNDRED
                       EIGHTY-ONE DOLLARS AND ZERO CENTS ($12,581.00), less
                       applicable tax withholdings and deductions required by law,
                       representing payment for any and all unpaid minimum wages, overtime,
                       and any other wages alleged by Josefina Marichal to be due. The
                       Company shall issue Josefina Marichal an IRS Form W-2 with respect
                       to this payment.

                   ii. The Company will issue a check made payable to “Josefina Marichal”
                       in the total amount of TWELVE THOUSAND FIVE HUNDRED
                       EIGHTY-ONE DOLLARS AND ZERO CENTS ($12,581.00),
                       representing payment for alleged liquidated damages and penalties. The
                       Company shall issue Josefina Marichal an IRS Form 1099-MISC with
                       respect to this payment.

            b. Rosalia Alcantara. The Company will issue a check made payable to “Rosalia
               Alcantara” in the total amount of ONE HUNDRED SEVEN DOLLARS AND
               EIGHTY ONE CENTS ($107.81), less applicable tax withholdings and
               deductions required by law, representing payment for any and all unpaid
               overtime under the FLSA and NYLL and its supporting regulations for the
               period January 1, 2015 through October 13, 2015. The Company shall issue
               Rosalia Alcantara an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Rosalia Alcantara” in the
               total amount of ONE HUNDRED SEVEN DOLLARS AND EIGHTY ONE
               CENTS ($107.81), representing payment for alleged liquidated damages and
               penalties. The Company shall issue Rosalia Alcantara an IRS Form 1099-
               MISC with respect to this payment.

            c. Juan Ventura Morales. The Company will issue a check made payable to
               “Juan Ventura Morales” in the total amount of TWO HUNDRED SEVENTY
               SIX DOLLARS AND FORTY ONE CENTS ($276.41), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Juan Ventura Morales an IRS Form W-2 with respect to this payment.



                                              3
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 5 of 32 PageID #: 343


               The Company will issue a check made payable to “Juan Ventura Morales” in
               the total amount of TWO HUNDRED SEVENTY SIX DOLLARS AND
               FORTY ONE CENTS ($276.41), representing payment for alleged liquidated
               damages and penalties. The Company shall issue Juan Ventura Morales an IRS
               Form 1099-MISC with respect to this payment.

            d. Jamal Hudaykuliyeva. The Company will issue a check made payable to
               “Jamal Hudaykuliyeva” in the total amount of FIVE HUNDRED FIFTY FIVE
               DOLLARS AND SIXTEEN CENTS ($555.16), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Jamal Hudaykuliyeva an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Jamal Hudaykuliyeva” in
               the total amount of FIVE HUNDRED FIFTY FIVE DOLLARS AND
               SIXTEEN CENTS ($555.16), representing payment for alleged liquidated
               damages and penalties. The Company shall issue Jamal Hudaykuliyeva an IRS
               Form 1099-MISC with respect to this payment.

            e. Carlos Rodriguez. The Company will issue a check made payable to “Carlos
               Rodriguez” in the total amount of THIRTY FIVE DOLLARS AND SIXTEEN
               CENTS ($35.16), less applicable tax withholdings and deductions required by
               law, representing payment for any and all unpaid overtime under the FLSA and
               NYLL and its supporting regulations for the period January 1, 2015 through
               October 13, 2015. The Company shall issue Carlos Rodriguez an IRS Form W-
               2 with respect to this payment.

               The Company will issue a check made payable to “Carlos Rodriguez” in the
               total amount of THIRTY FIVE DOLLARS AND SIXTEEN CENTS ($35.16),
               representing payment for alleged liquidated damages and penalties. The
               Company shall issue Carlos Rodriguez an IRS Form 1099-MISC with respect
               to this payment.

            f. Grace Twumasi. The Company will issue a check made payable to “Grace
               Twumasi” in the total amount of SIX HUNDRED THIRTEEN DOLLARS
               AND NINETY SEVEN CENTS ($613.97), less applicable tax withholdings
               and deductions required by law, representing payment for any and all unpaid
               overtime under the FLSA and NYLL and its supporting regulations for the
               period January 1, 2015 through October 13, 2015. The Company shall issue
               Grace Twumasi an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Grace Twumasi” in the total
               amount of SIX HUNDRED THIRTEEN DOLLARS AND NINETY SEVEN
               CENTS ($613.97), representing payment for alleged liquidated damages and
               penalties. The Company shall issue Grace Twumasi an IRS Form 1099-MISC
               with respect to this payment.



                                            4
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 6 of 32 PageID #: 344


            g. Ibrahim Badiaru. The Company will issue a check made payable to “Ibrahim
               Badiaru” in the total amount of ONE THOUSAND ONE HUNDRED ELEVEN
               DOLLARS AND SEVENTY FIVE CENTS ($1,111.75), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Ibrahim Badiaru an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Ibrahim Badiaru” in the total
               amount of ONE THOUSAND ONE HUNDRED ELEVEN DOLLARS AND
               SEVENTY FIVE CENTS ($1,111.75), representing payment for alleged
               liquidated damages and penalties. The Company shall issue Ibrahim Badiaru
               an IRS Form 1099-MISC with respect to this payment.

            h. Debra Smith. The Company will issue a check made payable to “Debra Smith”
               in the total amount of FORTY SEVEN DOLLARS AND TWENTY FIVE
               CENTS ($47.25), less applicable tax withholdings and deductions required by
               law, representing payment for any and all unpaid overtime under the FLSA and
               NYLL and its supporting regulations for the period January 1, 2015 through
               October 13, 2015. The Company shall issue Debra Smith an IRS Form W-2
               with respect to this payment.

               The Company will issue a check made payable to “Debra Smith” in the total
               amount of FORTY SEVEN DOLLARS AND TWENTY FIVE CENTS
               ($47.25), representing payment for alleged liquidated damages and penalties.
               The Company shall issue Debra Smith an IRS Form 1099-MISC with respect
               to this payment.

            i. Katiana Vernier. The Company will issue a check made payable to “Katiana
               Vernier” in the total amount of SIXTY THREE DOLLARS AND TWENTY
               EIGHT CENTS ($63.28), less applicable tax withholdings and deductions
               required by law, representing payment for any and all unpaid overtime under
               the FLSA and NYLL and its supporting regulations for the period January 1,
               2015 through October 13, 2015. The Company shall issue Katiana Vernier an
               IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Katiana Vernier” in the total
               amount of SIXTY THREE DOLLARS AND TWENTY EIGHT CENTS
               ($63.28), representing payment for alleged liquidated damages and penalties.
               The Company shall issue Katiana Vernier an IRS Form 1099-MISC with
               respect to this payment.

            j. Ruth del Rosario Arias. The Company will issue a check made payable to
               “Ruth del Rosario Arias” in the total amount of THREE HUNDRED NINETY
               ONE DOLLARS AND THIRTY FIVE CENTS ($391.35), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations



                                            5
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 7 of 32 PageID #: 345


               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Ruth del Rosario Arias an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Ruth del Rosario Arias” in
               the total amount of THREE HUNDRED NINETY ONE DOLLARS AND
               THIRTY FIVE CENTS ($391.35), representing payment for alleged liquidated
               damages and penalties. The Company shall issue Ruth del Rosario Arias an
               IRS Form 1099-MISC with respect to this payment.

            k. Rebecca Shilet. The Company will issue a check made payable to “Rebecca
               Shilet” in the total amount of FOUR DOLLARS AND SIXTY NINE CENTS
               ($4.69), less applicable tax withholdings and deductions required by law,
               representing payment for any and all unpaid overtime under the FLSA and
               NYLL and its supporting regulations for the period January 1, 2015 through
               October 13, 2015. The Company shall issue Rebecca Shilet an IRS Form W-2
               with respect to this payment.

               The Company will issue a check made payable to “Rebecca Shilet” in the total
               amount of FOUR DOLLARS AND SIXTY NINE CENTS ($4.69),
               representing payment for alleged liquidated damages and penalties. The
               Company shall issue Rebecca Shilet an IRS Form 1099-MISC with respect to
               this payment.

            l. Victoria Manzueta. The Company will issue a check made payable to
               “Victoria Manzueta” in the total amount of TWO HUNDRED FIFTY FOUR
               DOLLARS AND SIXTY EIGHT CENTS ($254.68), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Victoria Manzueta an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Victoria Manzueta” in the
               total amount of TWO HUNDRED FIFTY FOUR DOLLARS AND SIXTY
               EIGHT CENTS ($254.68), representing payment for alleged liquidated
               damages and penalties. The Company shall issue Victoria Manzueta an IRS
               Form 1099-MISC with respect to this payment.

            m. Roudline Severe. The Company will issue a check made payable to “Roudline
               Severe” in the total amount of FOUR HUNDRED FORTY THREE DOLLARS
               AND SEVENTY FOUR CENTS ($443.74), less applicable tax withholdings
               and deductions required by law, representing payment for any and all unpaid
               overtime under the FLSA and NYLL and its supporting regulations for the
               period January 1, 2015 through October 13, 2015. The Company shall issue
               Roudline Severe an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Roudline Severe” in the total
               amount of FOUR HUNDRED FORTY THREE DOLLARS AND SEVENTY
               FOUR CENTS ($443.74), representing payment for alleged liquidated damages


                                            6
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 8 of 32 PageID #: 346


               and penalties. The Company shall issue Roudline Severe an IRS Form 1099-
               MISC with respect to this payment.


            n. Christa Elizee. The Company will issue a check made payable to “Christa
               Elizee” in the total amount of THREE HUNDRED NINETY FOUR
               DOLLARS AND SIXTY SIX CENTS ($394.66), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Christa Elizee an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Christa Elizee” in the total
               amount of THREE HUNDRED NINETY FOUR DOLLARS AND SIXTY SIX
               CENTS ($394.66), representing payment for alleged liquidated damages and
               penalties. The Company shall issue Christa Elizee an IRS Form 1099-MISC
               with respect to this payment.

            o. Salustriana Gomez Sanchez. The Company will issue a check made payable
               to “Salustriana Gomez Sanchez” in the total amount of ONE HUNDRED
               DOLLARS AND SEVENTY EIGHT CENTS ($100.78), less applicable tax
               withholdings and deductions required by law, representing payment for any and
               all unpaid overtime under the FLSA and NYLL and its supporting regulations
               for the period January 1, 2015 through October 13, 2015. The Company shall
               issue Salustriana Gomez Sanchez an IRS Form W-2 with respect to this
               payment.

               The Company will issue a check made payable to “Salustriana Gomez Sanchez”
               in the total amount of ONE HUNDRED DOLLARS AND SEVENTY EIGHT
               CENTS ($100.78), representing payment for alleged liquidated damages and
               penalties. The Company shall issue Salustriana Gomez Sanchez an IRS Form
               1099-MISC with respect to this payment.

            p. Theresa Agyeman Budu. The Company will issue a check made payable to
               “Theresa Agyeman Budu” in the total amount of TWENTY TWO DOLLARS
               AND FIFTY CENTS ($22.50), less applicable tax withholdings and deductions
               required by law, representing payment for any and all unpaid overtime under
               the FLSA and NYLL and its supporting regulations for the period January 1,
               2015 through October 13, 2015. The Company shall issue Theresa Agyeman
               Budu an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Theresa Agyeman Budu” in
               the total amount of TWENTY TWO DOLLARS AND FIFTY CENTS
               ($22.50), representing payment for alleged liquidated damages and penalties.
               The Company shall issue Theresa Agyeman Budu an IRS Form 1099-MISC
               with respect to this payment.




                                            7
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 9 of 32 PageID #: 347


            q. Solange Perez Herrera. The Company will issue a check made payable to
               “Solange Perez Herrera” in the total amount of THREE HUNDRED THIRTY
               THREE DOLLARS AND SEVENTY THREE CENTS ($333.73), less
               applicable tax withholdings and deductions required by law, representing
               payment for any and all unpaid overtime under the FLSA and NYLL and its
               supporting regulations for the period January 1, 2015 through October 13, 2015.
               The Company shall Solange Perez Herrera an IRS Form W-2 with respect to
               this payment.

               The Company will issue a check made payable to “Solange Perez Herrera” in
               the total amount of THREE HUNDRED THIRTY THREE DOLLARS AND
               SEVENTY THREE CENTS ($333.73), representing payment for alleged
               liquidated damages and penalties. The Company shall issue Solange Perez
               Herrera an IRS Form 1099-MISC with respect to this payment.

            r. Josefina Pena Rodriguez. The Company will issue a check made payable to
               “Josefina Pena Rodriguez” in the total amount of ELEVEN DOLLARS AND
               TWENTY FIVE CENTS ($11.25), less applicable tax withholdings and
               deductions required by law, representing payment for any and all unpaid
               overtime under the FLSA and NYLL and its supporting regulations for the
               period January 1, 2015 through October 13, 2015. The Company shall Josefina
               Pena Rodriguez an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Josefina Pena Rodriguez”
               in the total amount of ELEVEN DOLLARS AND TWENTY FIVE CENTS
               ($11.25), representing payment for alleged liquidated damages and penalties.
               The Company shall issue Josefina Pena Rodriguez an IRS Form 1099-MISC
               with respect to this payment.

            s. Natalie Clark. The Company will issue a check made payable to “Natalie
               Clark” in the total amount of THREE HUNDRED FIFTY FOUR DOLLARS
               AND THIRTY SEVEN CENTS ($354.37), less applicable tax withholdings
               and deductions required by law, representing payment for any and all unpaid
               overtime under the FLSA and NYLL and its supporting regulations for the
               period January 1, 2015 through October 13, 2015. The Company shall Natalie
               Clark an IRS Form W-2 with respect to this payment.

               The Company will issue a check made payable to “Natalie Clark” in the total
               amount of THREE HUNDRED FIFTY FOUR DOLLARS AND THIRTY
               SEVEN CENTS ($354.37), representing payment for alleged liquidated
               damages and penalties. The Company shall issue Natalie Clark an IRS Form
               1099-MISC with respect to this payment.

            t. Charles Josette. The Company will issue a check made payable to “Charles
               Josette” in the total amount of ONE THOUSAND SEVEN HUNDRED
               SEVENTY SEVEN DOLLARS AND TWELVE CENTS ($1,777.12), less
               applicable tax withholdings and deductions required by law, representing
               payment for any and all unpaid overtime under the FLSA and NYLL and its


                                            8
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 10 of 32 PageID #: 348


               supporting regulations for the period January 1, 2015 through October 13, 2015.
               The Company shall Charles Josette an IRS Form W-2 with respect to this
               payment.

               The Company will issue a check made payable to “Charles Josette” in the total
               amount of ONE THOUSAND SEVEN HUNDRED SEVENTY SEVEN
               DOLLARS AND TWELVE CENTS ($1,777.12), representing payment for
               alleged liquidated damages and penalties. The Company shall issue Charles
               Josette an IRS Form 1099-MISC with respect to this payment.

            u. Paulette McKain. The Company will issue a check made payable to “Paulette
               McKain” in the total amount of TWENTY TWO DOLLARS AND NINETY
               SIX CENTS ($22.96), less applicable tax withholdings and deductions required
               by law, representing payment for any and all unpaid overtime under the FLSA
               and NYLL and its supporting regulations for the period January 1, 2015 through
               October 13, 2015. The Company shall Paulette McKain an IRS Form W-2 with
               respect to this payment.

               The Company will issue a check made payable to “Paulette McKain” in the
               total amount of TWENTY TWO DOLLARS AND NINETY SIX CENTS
               ($22.96), representing payment for alleged liquidated damages and penalties.
               The Company shall issue Paulette McKain an IRS Form 1099-MISC with
               respect to this payment.

            v. Payment of Attorneys’ Fee and Costs. The Company will issue a check made
               payable to Plaintiffs’ Counsel, the “Law Office of William Coudert Rand” in
               an amount approved by the Court not to exceed Forty-Two Thousand Eight
               Hundred and Fourteen Dollars and Eighty-Six Cents ($42,814.86) representing
               payment for attorneys’ fees, costs, and expenses. The Company shall issue The
               Law Office of William Coudert Rand an IRS Form 1099-MISC with respect to
               this payment.

            w. Costs of Enforcement. If Defendants fail to pay monies due under this
               agreement in a timely manner, Defendants agree to pay Plaintiff’s costs,
               including reasonable legal fees, related to Plaintiff’s efforts to obtain payment
               under this Agreement. Defendants agree that the Law Office of William
               Coudert Rand is a third party beneficiary of this Agreement.

            x. Timing of Payment. Payment shall be made on or before the Payment Date
               defined below. The parties agree that Plaintiffs’ attorney, The Law Office of
               William Coudert Rand, is a third party beneficiary of this Agreement. If
               payment is not made on or before the Payment Date, Defendants agree to pay
               Plaintiff’s and Plaintiff’s attorney’s costs related to enforcing this agreement
               (including reasonable legal fees).

      3.     Procedure and Deadlines

            a. Named and Opt-In Plaintiffs. Because the Named and Opt-In Plaintiffs have
               already filed consent to join forms with the Court pursuant to 29 U.S.C.

                                             9
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 11 of 32 PageID #: 349


               §216(b) and the Named Plaintiff has given her consent to the settlement,
               Plaintiffs’ Counsel will send a Notice to the Opt-In Plaintiffs (“Settlement
               Letter”) notifying them of the settlement, the distribution formula, the amount
               allotted to them under the settlement agreement, the effect of the release, the
               amount allocated to attorneys’ fees and costs, the date of the Final Fairness
               Hearing, and their ability to opt out of the settlement and have their claims,
               dismissed or attend and object at the Final Fairness Hearing. A settlement
               notice is attached as Exhibit A. This letter will be sent to Plaintiffs within 20
               days of the court’s preliminary approval of this agreement.

            b. After the execution of this agreement, the Parties will promptly submit this
               Agreement to the Court for preliminary approval and for an order scheduling a
               settlement hearing. The parties agree to submit a proposed preliminary
               approval order as attached as Exhibit B. Plaintiffs’ Counsel (as defined below
               in Paragraph 26), shall file a motion for approval of attorneys’ fees for an
               amount not to exceed Forty-Two Thousand Eight Hundred and Fourteen
               Dollars and Eighty-Six Cents ($42,814.86). Defendants have agreed not to
               oppose the motion and have agreed to pay attorneys’ fees, costs, and expenses
               approved by the Court up to the limit of $43,177.90.

            c. Each party will have the right to terminate this agreement by written notice if
               the Court does not approve this agreement on or before March 30, 2020. The
               attorneys for the parties may extend this deadline on behalf of their clients by
               written agreement.

            d. Not later than fourteen (14) days after the Court’s preliminary approval of this
               Agreement, Plaintiff shall send the Notice of Settlement Form attached hereto
               as Exhibit A to each Plaintiff other than the Named Plaintiff (“Opt-In
               Plaintiffs”). The deadline for each Plaintiff to opt-out of the Settlement shall
               be 20 days after it is mailed to such Plaintiff (“Settlement Opt-Out Deadline”).

            e. Opt-Out Procedure. Any Opt-In Plaintiff may request exclusion from the
               Settlement by “opting out.” Opt-In Plaintiffs who choose to opt out must mail
               a written, signed statement to Plaintiff’s counsel that states he or she is opting
               out of the settlement and dismissing his or her claims without prejudice, and
               includes his or her name, address, and telephone number (“Opt-Out
               Statement”). Defendants agree to toll the statute of limitations applicable to
               the opt-out Plaintiffs’ collective action claims from the date each Opt-In
               Plaintiff opted in to this Action until the date that the claims are dismissed. To
               be effective, such Opt-Out Statement must be sent to the Plaintiff’s Counsel via
               First Class United States Mail, postage prepaid, and must be postmarked on or
               before the Settlement Opt-Out Deadline.

            f. Plaintiffs who do not opt out of the Settlement shall be defined collectively as
               “Participating Opt-In Plaintiffs.” If any Plaintiff opts out of the Settlement,
               he/she will not receive or be entitled to any monies under this settlement
               agreement and his/her claims shall be dismissed without prejudice and his/her
               claims will be tolled from the period from the filing of that Plaintiff’s “Consent
               To Join As A Party Plaintiff” through the date he/she opts out of the Settlement.

                                             10
 Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 12 of 32 PageID #: 350


                     Thus, all Opt-In Plaintiffs are Participating Opt-In Plaintiffs unless they opt-out
                     of this Agreement.

                 g. Plaintiffs’ Counsel shall provide to Defendant’s attorneys the Opt-Out
                    Statements received on or before the Settlement Opt-Out Deadline and shall file
                    them with the Court. Defendants may agree to accept late or deficient Opt-Out
                    Statements.

                 h. Payment Date. On the date 30 days after the Court provides final approval of
                    the Settlement (the “Payment Date”), the Defendants, at their sole expense,
                    will mail the settlement checks as described in Section 2 above (and W-2
                    information if applicable) directly to the Participating Opt-In Plaintiffs and to
                    the Named Plaintiff by delivering the checks to William C. Rand, Esq., Law
                    Office of William Coudert Rand (“Law Firm”), 501 Fifth Ave., 15th Floor, New
                    York, N.Y. 10017.

                 i. This Agreement shall not be effective or enforceable and no payments set forth
                    in Paragraph 2 will be made hereunder unless and until the Agreement is
                    approved by the Court on or after the Final Fairness Hearing.


         4.      Release of Claims by Plaintiff and Release of Wage and Hour Claims by
                 Participating Op-In Plaintiffs:

                (a)     Josefina Marichal. In exchange for the payments identified in Paragraph 2
and in exchange for the other considerations supporting this Agreement, Josefina Marichal,
individually and on behalf of herself and, if any, her spouse, heirs, executors, testators,
representatives, agents, successors and assigns, freely and irrevocably relinquishes, releases, and
waives all claims related to her employment by Defendants that were raised, or could have been
raised, pursuant to the Fair Labor Standards Act, the New York Labor Law, the New York Wage
Parity Act, as well as any claims actually raised in the above captioned litigation against defendants,
including any parent companies, subsidiaries, divisions, related or affiliated companies,
predecessors, successors or assigns, current or former employees, agents, independent contractors,
vendors, shareholders, officers, and directors, and their spouses, heirs, executors, testators,
representatives, agents, successors and assigns, in their individual and representative capacities,
including David Inzlicht, Gwendolyn Rodriguez, and Denise Rodriugez, (collectively, with
Defendants, the “Releasees”), that may have arisen from the beginning of time through the Effective
Date of this Agreement.

                (b)    Participating Opt-In Plaintiffs. In exchange for the payments identified in
Paragraph 2 and in exchange for the other considerations supporting this Agreement, Participating
Opt-In Plaintiffs on behalf of himself/herself and his/her heirs, successors, executors, administrators,
and assigns (“Releasors”), fully and finally release and discharge the Releasees, of and from any and
all claims alleging that the Participating Opt-In Plaintiffs were not paid full wages for their hours
over forty in a work week listed on their Attending paychecks on or between January 1, 2015 and
October 13, 2015. Among other claims, this release specifically does not release any claim for unpaid
hours worked which are not listed as being paid on the Opt-In Plaintiffs’ paychecks.




                                                   11
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 13 of 32 PageID #: 351


        5.      Covenant Not to Sue: Plaintiff Josefina Marichal and the Participating Opt-In
Plaintiffs agree not to file a lawsuit or commence any other legal proceeding against the
Defendants concerning any matter released in this Agreement. If Plaintiffs breach the provision
of this Paragraph, Defendants will be entitled to seek recovery of their costs, including their
reasonable attorney’s fees, relating to the Defendants’ enforcement of this Agreement and/or
defense of such claims.

        6.      Claims Excluded from the Agreement: Plaintiffs’ release of claims set forth
in Paragraph 4 of this Agreement shall not prevent Plaintiffs from filing a charge or participating
in any investigation or proceeding conducted by the United States Equal Employment Opportunity
Commission, National Labor Relations Board or any other governmental agency charged with
enforcement of any law. Plaintiffs, however, further agree and understand that they have waived
any right to recover monetary damages or other relief personal to Plaintiffs in any such charge,
complaint or lawsuit filed by them or on their behalf in any way relating to any released claims.

       7.       Submission to Court for Approval and Purposes of Dismissing the Action
                With Prejudice:

             (a)      The Parties agree to submit the proposed Preliminary Approval Order
attached as Exhibit B and the Final Approval Order attached as Exhibit C to the court for final
approval of the settlement and dismissal of the claims.

              (b)     Court approval of this action is a material condition of this Agreement and
the Parties’ obligations hereunder. Failure of the Court to approve this Agreement renders this
Agreement null and void and no payments shall be made pursuant to Paragraph 2 of the
Agreement.

        8.      Taxes and Withholding: Plaintiffs expressly acknowledge and agree that they
are responsible for the payment of all federal, state, and local taxes, if any, which are required by
law to be paid by them with respect to the above payments in Paragraph 2. If any taxing body
determines that the tax treatment was incorrect and that greater amounts should have been withheld
from any payment above in Paragraph 2, Plaintiffs acknowledge and assume all responsibility for
paying those amounts and further agree to indemnify and hold the Defendants harmless for
payment of any additional taxes and any interest and penalties thereon, and any failure to issue
Plaintiffs a Form 1099-MISC attributable to Plaintiffs’ attorneys’ fees.

         9.     No Admission of Liability: Neither this Agreement nor anything contained
 herein constitutes or is intended to constitute any finding of fact, admission of liability or
 assessment of liability by any Defendant under any law, ordinance, rule, regulation, policy or
 order with respect to any claim that Plaintiff and Opt-In Plaintiffs have asserted, could have
 asserted or may assert in connection with Plaintiffs’ employment. Defendants have consistently
 denied, and continue to deny, each and every allegation of wrongdoing made by Plaintiffs, and
 have agreed to enter into this Agreement for the sole purpose of avoiding the cost and
 inconvenience of further litigation.

         10.     Bona Fide Dispute: This Agreement is in settlement of disputed claims. The
 Parties agree that there is a bona fide dispute as to whether Plaintiffs could prevail on the merits
 of their particular FLSA and NYLL claims, and that the amount being paid to Plaintiffs, as
 indicated in Paragraph 2, is a fair and reasonable resolution to this bona fide dispute.


                                                 12
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 14 of 32 PageID #: 352


       11.      Changes to the Agreement: This Agreement may not be changed unless the
 changes are in writing and signed by all of the Parties or their designees.

          12.     No Other Complaints or Charges: Plaintiffs hereby represent that other than
 the Action, they have no pending actions, administrative charges or complaints, grievances or
 arbitrations involving any of the released claims against any of the Releasees. Moreover,
 Plaintiffs are currently unaware of any other claims other than those alleged in this lawsuit relating
 to their employment with the Company.

         13.     No Reemployment: Named Plaintiff Marichal agrees that she will not at any time
 in the future knowingly seek employment with the Company. By this Agreement, Named
 Plaintiff intends to remove herself from consideration for future employment with Defendants,
 and agrees that execution of this Agreement shall constitute good and sufficient cause to reject
 any application Plaintiff may make for employment.

         14.     Severability: The Parties agree that in the event any provision(s) of this
 Agreement is judicially declared to be invalid or unenforceable, only such provision or provisions
 shall be invalid or unenforceable without invalidating or rendering unenforceable the remaining
 provisions hereof.

        15.     Governing Law: This Agreement, and all of its terms, shall be interpreted,
 enforced and governed under the laws of the State of New York, without regards to conflict of
 laws principles.

         16.    Jurisdiction: The Parties expressly agree that the United States District Court for
 the Eastern District of New York (“EDNY”) shall retain sole and exclusive jurisdiction over any
 action or proceeding to enforce or otherwise arising out of this Agreement. By execution of this
 Agreement, each Party irrevocably and unconditionally: (i) submits to the jurisdiction (both
 subject matter and personal) of the EDNY in any action or proceeding a Party hereto reasonably
 commences for the purpose of enforcing this Agreement; (ii) waives any objection they may now
 or hereafter have to venue of legal proceedings arising out of this Agreement brought in the
 EDNY; and (iii) waives any claim that any action or proceeding arising out of this Agreement
 brought in the EDNY has been brought in an inconvenient forum.

         17.    Assignment of Claims: Plaintiff hereby represents and warrants that she has not
 assigned or transferred or purported to assign or transfer to anyone any claim, action or cause of
 action based upon, arising out of, or connected in any way with any of the matters released herein.

        18.     Voluntary Agreement: Plaintiff represents and agrees that:

               (a) She is not suffering from any impairment that would render her incapable of
reading, considering and understanding the terms of this Agreement, and is fully able to read,
consider and understand the terms of this Agreement, all of which have been explained to her;

               (b)   She has signed this Agreement freely and voluntarily and without duress;

               (c) No promise or representation of any kind or character, other than those
contained in this Agreement, has been made by any of the Releasees or anyone acting on their
behalf to induce Plaintiff to enter into this Agreement;



                                                  13
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 15 of 32 PageID #: 353


               (d)   She has not raised a claim of sexual harassment or abuse with Defendants;
and

               (e) Plaintiff was advised and hereby is advised to consider carefully the terms of
this Agreement, and did consult with legal counsel, the Law Office of William Coudert Rand, prior
to executing it, and has had a reasonable period of time in which to consider the terms of this
Agreement before executing it.

       19.    Full and Complete Agreement: This Agreement constitutes the full and
complete agreement between the Parties, and fully supersedes any and all prior agreements,
commitments or understandings between the parties, pertaining to the subject matter hereof.

         20.     Waiver: No provision herein may be waived unless in writing and signed by the
Party or Parties whose rights are thereby waived. Waiver of any one provision, or portion thereof,
shall not be deemed a waiver of any other provision herein. The waiver of any breach of any
provision of this Agreement by any Party shall not be deemed a waiver of any subsequent or prior
breach.

        21.     Fair Meaning: The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or against any of the Parties,
regardless of who drafted it.

         22.     Counterparts: This Agreement may be executed in counterparts, each of which
shall serve as an original as against any Party who signed it, and all of which taken together shall
constitute one and the same document. A copy of a Party’s signature on this Agreement shall be
acceptable in any action against that Party to enforce this Agreement.

        23.     Headings: The headings in this Agreement are for the convenience of the Parties
and are not intended to modify any of the terms of this Agreement.

        24.    Facsimile/Email: An executed facsimile or email copy of this Agreement will
have the same force and effect as the original.

        25.     Notices: All notices or communications under this Agreement shall be delivered
by hand, registered mail, certified mail (return receipt requested), or overnight mail to the address
of Defendants’ Counsel or Plaintiffs’ Counsel, respectively, as follows:

       Defendants’ Counsel:
                               Ira Wincott
                               Littler Mendelson, P.C.
                               290 Broadhollow Road, Suite 305
                               Melville, NY 11747
                               (631) 247-4700
                               iWincott@littler.com
       Plaintiffs’ Counsel:
                               William C. Rand
                               Law Office of William Coudert Rand
                               501 Fifth Avenue, 15th Floor
                               New York, New York 10017

                                                  14
•   • 1   •   -• --   • -     •- • -•     1   •--•---IVI       IVWV�VVl\ol'                                          ·   ttVI\JO   r , VVI/VVI



                      Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 16 of 32 PageID #: 354




                                                            (212) 286-1425
                                                            wcrand@wcrand.com
                            Either Party may give notice of change of address in writing as set forth in tms Paragraph. If
                            registered or certified mail is used, actual delivery will be deemed to be the date set forth in the
                            official U.S. Postal Service date stamp on the registered or certified mail receipt.
                                     26.    Authority to Eseqate A&ree:meat: The undersigned individuals hereby warrant
                            and represent that they have the full authority to make the representations and wammties contained
                            in this Agreement, and to execute and perform this Agreement, on behalf of the individuals and
                            entities for which or whom they have 11igned, and that they are acting within the scope of their
                            authority.
                            BY SIGNING THIS AGREEMENT, PLAINTIFF ACKNOWLEDGES THAT SHE HAS
                            CAREFULLY READ THIS AGREEMENT, UNDERSTAND IT, AND IS VOLUNTARILY
                            ENTERING INTO THIS AGREEMENT OF HER OWN FREE WILL, WITHOUT
                            DURESS OR COERCION, AFTER DUE CONSIDERATION OP ITS TERMS AND
                            coNDmoNS. PLAINTIFF BAS SPOKEN WITH THEIR ATTORNEY, WILLIAM
                            COUDERT RAND, BEFORE SIGNING THIS AGREEMENT.


                            AGREED:
                            JOSEFINA MARICHAL

                            ay: Jo.se;Ztl<J                    �iaric l.aJ
                            Dy:_...,, ,=
                                                                                                -
                                                                                             -D�-----··· --·-·
                                       ,. .,=.,,...., -=,n=•11=,,�=n,,......,
                                                                       .....,,.
                                                                              .....
                                                                                ,.....
                                                                                   , -----

                            DAVID INZLICHT

                            By: ____��----                                                   Dated-------




                                                                                              . ..   ', .


                                                                                                     IS
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 17 of 32 PageID #: 355
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 18 of 32 PageID #: 356




                       EXHIBIT A




                                      16
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 19 of 32 PageID #: 357



                                              EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSEFINA MARICHAL,                                                     : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06756 (JBW) (SJB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
ATTENDING HOME CARE SERVICES, LLC,                                     :
DAVID INZLICHT, GWENDOLYN RODRIGUEZ,                                   :
DENISE RODRIGUEZ AND JOHN DOES #1-10,                                  :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

To:        Home Health Aide Employees who opted into the above action by previously
           executing and filing a Consent to Become Party Plaintiff (“Opt-In Plaintiffs”)

  NOTICE OF COLLECTIVE ACTION SETTLEMENT AND RIGHT TO OPT OUT OF
   SETTLEMENT OR TO APPEAR AND OBJECT AT SETTLEMENT HEARING

          A federal court authorized this notice. This is not a solicitation from a lawyer.

                                      PLEASE TAKE NOTICE

      •    SETTLEMENT. Defendants ATTENDING HOME CARE SERVICES, LLC, DAVID
           INZLICHT, GWENDOLYN RODRIGUEZ, and DENISE RODRIGUEZ (together
           “Personal Touch” or “Defendant”) have agreed to settle the above referenced
           action case in which an employee alleged that Defendant failed to pay overtime
           wages owed to home health aide employees (the “Settlement“). The Settlement
           has been approved by the Court.

      •    SETTLEMENT HEARING: NOTICE IS HEREBY GIVEN, pursuant to the
           Preliminary Order, that a hearing will be held before the Honorable
           __________________________________, in Courtroom ____________ of the
           United States District Court for the Eastern District of New York , 225 Cadman
           Plaza East, Brooklyn, New York 11201, at _____ a.m./p.m., on            _______,
           20___ (the “Settlement Fairness Hearing”) to: (i) determine whether the collective
           action settlement should be approved by the Court as being fair, reasonable and
           adequate for the Class Members; and (ii) consider the application of Plaintiffs’
           Counsel for an award of attorneys’ fees and expenses, as agreed by Defendants.




                                                   17
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 20 of 32 PageID #: 358


   •   Settlement Amounts. Under the settlement, the Opt-in Plaintiffs will receive gross
       total settlement payments for settlement of their state and federal overtime claims
       in the following amounts : (a) Rosalia Alcantara in the amount of $215.62, (b) Juan
       Ventura Morales in the amount of $552.82, (c) Jamal Hudaykuliyeva in the amount
       of $1,110.32, (d) Carlos Rodriguez in the amount of $70.32, (e) Grace Twumasi in
       the amount of $1,227.94, (f) Ibrahim Badiaru in the amount of $2,223.50, (g) Debra
       Smith in the amount of $94.50, (h) Katiana Vernier in the amount of $126.56, (i)
       Ruth del Rosario Arias in the amount of $782.70, (j) Rebecca Shilet in the amount
       of $9.38, (k) Victoria Manzueta in the amount of $509.36, (l) Roudline Severe in
       the amount of $887.48,m (m) Christa Elizee in the amount of $789.32, (n)
       Salustriana Gomez Sanchez in the amount of $201.56, (o) Theresa Agyeman
       Budu in the amount of $45.00, (p) Solange Perez Herrera in the amount of
       $667.46, (p) Josefina Pena Rodriguez in the amount of $22.50, (q) Natalie Clark
       in the amount of $708.74, (r) Charles Josette in the amount of $3,554.24, and (s)
       Paulette McKain in the amount of $45.92. All payments are gross as they will be
       reduced by applicable tax withholdings and deductions required by law. The
       payments equal the unpaid overtime and an additional 100% liquidated damages
       under the FLSA and NYLL and its supporting regulations for the period January 1,
       2015 through October 13, 2015. Under the Settlement, The Named Plaintiff,
       Josefina Marichal will receive a gross settlement payment (prior to payroll
       withholding and payments of any outstanding levies, garnishment or income
       executions) in the amount of $162.00 for her federal collective action claims.
       Named Plaintiff Marichal in exchange for a general release for any and all claims
       that were raised or could have been raised against Defendants related to her
       employment by Defendants, and an agreement not to be ever rehired by the
       Company, will receive an additional $25,000 for her individual, non-collective, New
       York State Law Claims. Plaintiff’s counsel may receive fees and expenses of up to
       $42,814.86, only as approved by the Court.

   •   SETTLEMENT PAYMENT CALCULATIONS. The settlement payments were
       calculated by multiplying the overtime hours worked between January 1, 2015 and
       October 13, 2015 by time and one half the Participating Plaintiff’s regular rate and
       then subtracting amounts actually paid for the overtime hours and then multiplying
       by 2 to provide 100% liquidated damages.

   •   RELEASE. Under the Settlement, you will be releasing your claims for unpaid
       overtime wages for the hours worked over forty in a week listed on your paychecks
       from the period on or between January 1, 2015 and October 13, 2015. You will
       not be releasing any other claims.

   •   TO PARTICIPATE IN THIS SETTLEMENT YOU DO NOT NEED TO DO
       ANYTHING OR TAKE ANY ACTION.

   •   RIGHT TO OPT OUT OF THE SETTLEMENT. IF YOU OPT OUT OF THE
       SETTLEMENT YOU WILL NOT RECEIVE ANY PAYMENT YOUR CLAIM WILL
       BE DISMISSED WITHOUT PREJUDICE AND THE STATUTE OF LIMITATIONS
       APPLICABLE TO YOUR CLAIM WILL BE TOLLED FOR THE PERIOD YOU
       WERE A PLAINTIFF IN THE ACTION.


                                            18
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 21 of 32 PageID #: 359


   •   OPT-OUT PROCEDURE. Any Opt-In Plaintiff may request exclusion from the
       Settlement by “opting out.” Opt-In Plaintiffs who choose to opt out must mail a
       written, signed statement to Plaintiff’s counsel at : William C. Rand, Esq., Law
       Office of William Coudert Rand, 501 Fifth Avenue, 15th Floor, New York, N.Y.
       10017 that states he or she is opting out of the settlement and dismissing his or
       her claims without prejudice, and includes his or her name, address, and telephone
       number (“Opt-Out Statement”). To be effective, such Opt-Out Statement must be
       sent to the Plaintiff’s Counsel via First Class United States Mail, postage prepaid,
       and must be postmarked by _________________ (“Settlement Opt-Out
       Deadline”).

   •   APPEAR AND OBJECT PROCEDURE. If you do not opt-out, you may object to the
       Settlement. If you choose to present objections to the proposed Settlement, you must set
       forth your objections in a written statement and mail it to Class Counsel (“Written
       Objection”). A Written Objection must be postmarked by [INSERT DATE TWENTY
       (20) CALENDAR DAYS AFTER MAILING OF NOTICE]. The Written Objection
       must include: (1) the words, “I object to the Attending Home Care wage-and-hour
       settlement”; (2) all reasons for the objection (any reasons not included in the
       Written Objection will not be considered); and (3) your name, address, and
       telephone number. If you wish to appear at the Fairness Hearing, you must state
       your intention to do so in your Written Objection. You may withdraw your Written
       Objection at any time. You may not appear at the Fairness Hearing unless you file
       a timely Written Objection that complies with the procedures set out in this notice.
       You may not present an objection at the Fairness Hearing based on a reason not
       stated in your Written Objection. An objection will not be valid or considered by
       the Court if it does not specifically comply with all of the requirements listed herein.

   1. WHAT IS THE CASE ABOUT? The lawsuit alleges violations of state and federal
      wage and hour overtime laws regarding payment for hours worked in excess of 40
      per week.

   2. HAS THE COURT DECIDED THE CASE? No. The Court has not decided
      whether the Defendants have done anything wrong, or whether the Plaintiff is
      correct. By authorizing this Notice, the Court is not suggesting the Defendants
      have violated the law, or that Plaintiff is right.

   3. WILL DEFENDANTS TERMINATE MY EMPLOYMENT OR RETALIATE
      AGAINST ME IN ANY WAY IF I JOIN THE SETTLEMENT? Federal law prohibits
      an employer from taking negative action against an employee who participates in
      a claim alleging unpaid overtime.

   4. WHAT IS THE STATUS OF THE CASE? The Court has approved this Settlement.

   5. WILL I BE CHARGED LEGAL FEES TO PARTICIPATE? No. Defendant has
      agreed to pay legal fees and expenses to class counsel representing plaintiffs.

   6. WHAT MUST I DO TO JOIN THE SETTLEMENT? If you take no action, you will
      subject to and participate in the Settlement and will be paid your settlement
      amount.


                                              19
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 22 of 32 PageID #: 360



   7. ARE THERE MORE DETAILS AVAILABLE? Yes. If you have any questions or
      require additional information, please contact Plaintiffs’ counsel at the following:

      William C. Rand
      Law Offices of William Coudert Rand
      501 Fifth Ave., 15th Floor
      New York, New York 10017
      wcrand@wcrand.com
      (212) 286-1425




                                            20
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 23 of 32 PageID #: 361




                       EXHIBIT B




                                      21
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 24 of 32 PageID #: 362



                                           Exhibit B
                  Proposed Order Preliminarily Approving Class Settlement

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSEFINA MARICHAL,                                                     : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06756 (JBW) (SJB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
ATTENDING HOME CARE SERVICES, LLC,                                     :
DAVID INZLICHT, GWENDOLYN RODRIGUEZ,                                   :
DENISE RODRIGUEZ AND JOHN DOES #1-10,                                  :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                        ORDER PRELIMINARILY APPROVING
                       COLLECTIVE ACTION SETTLEMENT AND
                    PROVIDING FOR NOTICE OF FAIRNESS HEARING

                WHEREAS, the collective action, Josefina Marichal v. Attending Home Care

Services, LLC, et al., Civil Action Number 17 CV 06756 (“Lawsuit”), is currently pending before

this Court;

                WHEREAS, the parties have made an application for an order approving

settlement of the claims in the Lawsuit certified as a collective and Named Plaintiff’s individual

claims (the “Settlement”) in accordance with a Settlement Agreement dated as of ____________,

2019 (the “Agreement”), which, together with the exhibits annexed thereto, sets forth the terms

and conditions for a proposed settlement of the Lawsuit against Defendants and for dismissal of

the Lawsuit against Defendants with prejudice upon the terms and conditions set forth therein, and

the Court has read and considered the Agreement, the exhibits annexed thereto, and the parties’

joint motion for approval; and




                                                   22
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 25 of 32 PageID #: 363


               WHEREAS, all capitalized terms contained and not otherwise defined herein shall

have the same meanings set forth in the Agreement.

               IT IS ON THIS ____ DAY OF ___________, 2019, HEREBY ORDERED AS

FOLLOWS:

               1.      The Court hereby preliminarily approves the Settlement Agreement set

forth in the Agreement as being fair, just, and reasonable.

               2.      The Collective is comprised of all home health aides who have opted into

the action as collective plaintiffs as listed in the Settlement Agreement.

               3.      The Court confirms that it has previously appointed the Named Plaintiff

JOSEFINA MARICHAL as collective representative and appointed as Collective Counsel the Law

Office of William Coudert Rand and hereby approves the use of Collective Counsel to send notices

to the Collective Members regarding the settlement.

               4.      The Agreement falls within the range of reasonableness and appears to be

presumptively valid, subject only to the objections that may be raised at the final Fairness Hearing.

               5.      The Court approves, as to form and content, the Notice of Settlement

attached as Exhibit A to the Settlement Agreement and finds that the mailing and distribution of

the Notice substantially in the manner and form set forth in the Agreement constitutes the best

notice practicable under the circumstances, and constitutes valid, due, and sufficient notice to all

persons in the Collective.

               6.      A Final Fairness Hearing shall be held before this Court on ___________,

20___, at the United States District Court, Eastern District of New York, U.S. Courthouse, 225

Cadman Plaza East, Brooklyn, New York 11201, to determine finally whether the proposed

settlement of the Lawsuit on the terms and conditions provided for in the Agreement is fair, just,

reasonable, and adequate, and should be approved by the Court; to determine the amount of any



                                                 23
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 26 of 32 PageID #: 364


Court-approved attorneys’ fees and costs for Collective Counsel; and to rule on whether entry of

Judgment and Final Approval, as provided in the Agreement, should be entered.

               7.       Collective Counsel are hereby authorized to supervise and administer the

notice procedure as more fully set forth below:

                        A.     On or before _______________ [14 calendar days from this

Order], Collective Counsel shall cause to be mailed by first-class mail, a copy of the Notice of

Settlement, substantially in the form annexed as Exhibit A to the Settlement Agreement, to all

Collective Members.

                        C.     Collective Members shall have twenty (20) calendar days from the

date that the Notice is mailed to opt-out of the settlement by mailing an Opt-Out Statement to

Class Counsel, containing the information required by the Settlement Agreement.

                        D.     Class Members shall have thirty (30) calendar days from the date

that the notice is mailed to mail a Written Objection to Class Counsel containing the information

required by the Agreement. Any objection shall state the objector’s name, address, and

telephone number and whether the objector intends to speak at the Final Fairness Hearing. Any

member of the Class who does not make his or her objection in the manner provided in the

Agreement shall be deemed to have waived such objection and shall forever be foreclosed from

making any objection to the fairness or adequacy of the proposed Settlement as incorporated in

the Agreement, the releases provide for in the Agreement, the award of attorneys’ fees, costs,

and expenses to Class Counsel, and the Named Plaintiff Settlement Amount, unless otherwise

ordered by the Court.

               E.       Collective Counsel and Defendants’ counsel shall file a Joint Motion for

Judgment and Final Approval of the Settlement Agreement no later than fourteen (14) calendar

days before the Fairness Hearing.



                                                  24
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 27 of 32 PageID #: 365


               F.      The Court reserves the right to adjourn the date of the Fairness Hearing

without further notice to the Collective Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed settlement. Notice of any

adjournment can be obtained from Class Counsel: William C. Rand, Esq., Law Office of

William Coudert Rand, 501 Fifth Ave., 15th Floor, New York, New York 10017 (phone #212-

286-1425) (fax #646-688-3078). The Court may approve the settlement, with such modifications

as may be agreed to by Class Counsel and Defendants’ counsel, if appropriate, without further

notice to the Collective.

       9.      If the Settlement Agreement does not receive final Court approval, the Parties will

be returned to their respective positions nunc pro tunc as those positions existed immediately prior

to the execution of the Settlement Agreement. This Order will become null and void, and shall

not be considered in evidence or on the issue of collective decertification, and Defendants shall

retain all rights to seek collective decertification in any subsequent proceeding.

SO ORDERED:



_____________________________________
Sanket J. Bulsara, United States Magistrate Judge


Dated: ____________, 2019




                                                 25
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 28 of 32 PageID #: 366




                       EXHIBIT C




                                      26
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 29 of 32 PageID #: 367



                                           Exhibit C
                    Proposed Order providing Final Approval of Settlement

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JOSEFINA MARICHAL,                                                     : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06756 (JBW) (SJB)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
ATTENDING HOME CARE SERVICES, LLC,                                     :
DAVID INZLICHT, GWENDOLYN RODRIGUEZ,                                   :
DENISE RODRIGUEZ AND JOHN DOES #1-10,                                  :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X


         [PROPOSED] ORDER AND FINAL JUDGMENT: (1) CONFIRMING
   CERTIFICATION OF COLLECTIVE; (2) GRANTING FINAL APPROVAL OF
  COLLECTIVE ACTION SETTLEMENT; AND (3) ENTERING FINAL JUDGMENT
              DISMISSING THE ACTION WITH PREJUDICE

        This matter came on for hearing upon the Court’s Order of ________________, 2019

following preliminary approval of the Settlement in this action (“Preliminary Approval Order”).

Due and adequate notice having been given to the Class (as defined below), and the Court having

considered all papers filed and proceedings had herein and all oral and written comments received

regarding the proposed Settlement, and having reviewed the record in the above captioned matter,

and good cause appearing,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

        (a)     Except as otherwise specified herein, the Court adopts all defined terms set forth in
                the parties’ Settlement Agreement, entered into as of _____________ ___, 2019
                (the “Agreement”).




                                                   27
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 30 of 32 PageID #: 368


      (b)    The Court has jurisdiction over the subject matter of the above-captioned matter,
             the Named Plaintiff, Defendants ATTENDING HOME CARE SERVICES,
             LLC, DAVID INZLICHT, GWENDOLYN RODRIGUEZ,DENISE
             RODRIGUEZ (collectively, “Defendants”) and all Collective Members, which
             consists of the persons listed as collective members on Exhibit A hereto.

      (c)   The Court finds that the distribution by first-class mail of the Notice of Settlement
            constituted the best notice practicable and fully met the requirements of due
            process under the United States Constitution and the Fair Labor Standards Act.
            Based on evidence and other material submitted in conjunction with the Fairness
            Hearing, the actual notice to the Collective was adequate. These papers informed
            Collective Members of the terms of the Settlement, their right to object to the
            Settlement, or to elect not to participate in the Settlement and pursue their own
            remedies, and their right to appear at the Fairness Hearing and be heard regarding
            approval of the Settlement. Adequate periods of time were provided by each of
            these procedures. ___ Collective Members objected to the Settlement and the
            following Collective Members have validly requested exclusion: ________.
            _____________. Thus, the above referenced opt-outs are removed from the
            Collective and their claims are dismissed without prejudice and the Statute of
            limitations is tolled as these claims for the period they were prosecuted in this
            Law Suit, and they are not subject to the Settlement Agreement and the releases
            therein.

      (d)   The Court confirms that it has previously certified the Collective. The Collective
            is comprised of all home health aides employed by Defendants at any time from
            January 1, 2015 to October 13, 2015 and whose payroll records reflected that they
            worked at least 40 hours in a workweek during that period and who opted into this
            action, as listed in the Settlement Agreement.

      (e)   The Court approves the Settlement, and each of the releases and other terms set
            forth in the Agreement, as fair, just, reasonable, and adequate as to the Collective
            Members, the Named Plaintiff, and Defendants (collectively “Settling Parties”)
            under all applicable law, including but not limited to, the Fair Labor Standards



                                             28
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 31 of 32 PageID #: 369


            Act. The Parties and the Class Counsel are directed to perform in accordance
            with the terms set forth in the Agreement.

      (f)   The Court hereby confirms its prior appointment of Josefina Marichal, as Collective
            Representative for the Collective.

      (g)   The Court hereby confirms its prior appointment of William Coudert Rand, Law
            Office of William Coudert Rand as Collective Counsel for the Class.

      (h)   The Court finds that the plan of allocation set forth in the Agreement is fair and
            reasonable and that distribution of the Settlement amounts to Collective Members
            shall be done in accordance with the terms outlined in the Agreement.

      (i)   Attending Home Care Services, LLC has agreed to pay to Collective Counsel his
            reasonable attorneys’ fees and expenses in the total amount no greater than
            $_________, and a Named Plaintiff Settlement Amount to the Named Plaintiff in
            the amount of $25,000.00 for her individual claims separate from the collective
            claims. Accordingly, the Court hereby awards to Class Counsel $_________ for
            attorneys’ fees and $________ for costs and expenses. The Named Plaintiff
            Settlement Amount of $25,000 to the Class Representative is approved. Attending
            Home Care Services, LLC is directed to make all of the foregoing payments to
            Collective Counsel and the Named Plaintiff and the Collective Members in
            accordance with the terms of the Agreement. Defendants shall not be required to
            make any additional payments in connection with the Settlement.

      (j)   By operation of entry of this Order and Final Judgment, all Released Claims are
            fully, finally, and forever released, relinquished, and discharged pursuant to the
            terms of the Agreement as to all Collective Members, except those who have timely
            and validly opted-out. Each Collective Member listed on Exhibit A is bound by
            this Judgment and Order, including, without limitation, the release of claims as set
            forth in the Settlement Agreement.

      (k)   The Defendants entered into this Agreement solely for the purpose of
            compromising and settling disputed claims. Defendants in no way admit any
            liability, and all liability is expressly denied.


                                               29
Case 1:17-cv-06756-SJB Document 57-1 Filed 11/12/19 Page 32 of 32 PageID #: 370


         a.        This action is hereby dismissed on the merits with prejudice except as to the
                   Collective Members who opted out whose claims are dismissed without prejudice.
                   The action is closed.    The Court retains exclusive jurisdiction, to the extent
                   necessary, to resolve any disputes under the Agreement or to effectuate the terms
                   of the Agreement.

         b.        This document shall constitute a final judgment for purposes of Rule 58 of the
                   Federal Rules of Civil Procedure.


IT IS SO ORDERED.

Dated: _                         , 20___
                                                          The Honorable
                                                          United States District Judge



                                           Exhibit A to Order

   [INSERT LIST OF COLLECTIVE MEMBERS WHO DID NOT OPT OUT OF THE
                             SETTLEMENT



4819-0627-3196.1 090454.1005




                                                   30
